Citation Nr: 0701763	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  02-21 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus.

2.  Entitlement to an initial disability rating in excess of 
10 percent for left lower extremity neuropathy.

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for right lower extremity neuropathy.

4.  Entitlement to an initial compensable disability rating 
for hypertension.

5.  Entitlement to an initial compensable disability 
evaluation for retinopathy with prolonged dark adaptation and 
right eye macular edema.
  

REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Law Clerk


INTRODUCTION

The veteran served on active duty in the United States Army 
from February 1969 to February 1971 and is a combat veteran 
of the Vietnam War, decorated with the Bronze Star Medal and 
Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) from January and October 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in July 2006.  
A transcript of the hearing is associated with the veteran's 
claims folders.


FINDINGS OF FACT

1.  The veteran's service-connected diabetes requires insulin 
and a restricted diet; it the medical evidence does not show 
that it necessitates regulation of activities.

2.  The veteran's service connected diabetic neuropathy is 
manifested by moderate neurological sensory disturbances and 
pain in both lower extremities.

3.  The veteran's service-connected hypertension is 
manifested by diastolic blood pressures that more closely 
approximate 100 mm versus 110 mm; medication is necessary to 
control his blood pressure.

4.  The veteran's service-connected diabetic retinopathy with 
a history of prolonged dark adaptation and right eye macular 
edema is not manifested by any appreciable loss of visual 
acuity.  


CONCLUSIONS OF LAW

1.  The criteria for an initial or staged rating in excess of 
20 percent for diabetes mellitus have not been met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 4.119, Diagnostic Code 7913 (2006).

2.  The criteria for an initial rating of 20 percent for left 
lower extremity neuropathy, but no more than 20 percent, have 
been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.123, 4.124a, Diagnostic Code 
8520, 8620 (2006).

3.  The criteria for an initial rating of 20 percent for 
right lower extremity neuropathy, but no more than 20 
percent, have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.123, 4.124a, 
Diagnostic Code 8520, 8620 (2006).

4.  The criteria for an initial compensable rating of 10 
percent, but no more than 10 percent for hypertension have 
been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2006).

5.  The criteria for an initial compensable rating for 
diabetic retinopathy with a history of prolonged dark 
adaptation and right eye macular edema have not been met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.75, 4.83, 4.83a , Diagnostic Codes 6006, 6008, 
6011, 6061-6079 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the May 
2001 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claims.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The May 2001 letter from the RO satisfies these mandates.  
The veteran was notified of the information and evidence 
needed to substantiate and complete his claims.  He was 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  The VA letter advised the veteran to let VA know of 
any information or evidence in his possession which would aid 
in the substantiation of his claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the veteran prior to the August 
2002 RO decision that is the subject of this appeal in its 
May 2001 letter.  With respect to the Dingess requirements, 
while the RO provided notice of what type of information and 
evidence was needed to substantiate the claims, it did not 
provided notice of the type of evidence necessary to 
establish a higher rating or effective date for the rating in 
its VCAA letters or supplemental statements of the case.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
him in proceeding with the issuance of this decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  This is 
because the Board's determination that a preponderance of the 
evidence weighs against his claim for an increased rating 
with respect to the right clavicle disability and a rating in 
excess of 20 percent (granted by this decision) renders moot 
any question about a different disability rating and 
effective date.

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  A comprehensive examination to evaluate the 
disabilities at issue was conducted, which provided findings 
that are adequate for rating purposes.  There is no duty to 
provide another examination or medical opinion with respect 
to either issue.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In a case where the appeal of a disability evaluation comes 
from an initial grant of service connection, it is not just 
the present level of disability which is of primary 
importance.  Instead the entire period, from service to the 
present, is to be considered.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  In addition, one 
Diagnostic Code may be more appropriate than another based 
upon considerations such as the individual's relevant medical 
history, his diagnosis, or his associated demonstrative 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).


Analysis

Diabetes Mellitus

Service connection for diabetes mellitus, type II was granted 
by a January 2002 RO decision on the basis of presumptive 
exposure to herbicide agents in the Republic of Vietnam.  The 
RO assigned a 20 percent rating based on the fact that the 
veteran was insulin-dependent and on a restricted diet since 
his diagnosis with the disease in December 1990.  The veteran 
contends, in essence, that his diabetes is more disabling 
than currently evaluated.  

The veteran perfected appeals of initial ratings following 
the initial awards of service connection for all five of the 
disabilities at issue, including his diabetes. Therefore, the 
Board will evaluate all of the evidence of record during the 
period of time between the effective dates of the initial 
grant of service connection until the present for these 
particular disabilities.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  Consideration must also be given to a 
longitudinal picture of the veteran's disability to determine 
if the assignment of separate ratings for separate periods of 
time, a practice known as "staged" ratings, is warranted.  
Id.

The Board notes that the first diagnosis of diabetes mellitus 
came in December 1990.  Private medical records covering the 
periods of 1989 to 2000 indicate that the veteran is an 
insulin-dependent diabetic, who has been hospitalized in the 
past for uncontrolled blood sugar levels.  

The veteran first received a comprehensive VA examination in 
November 2001.  Treatment history obtained at that time 
included NPH insulin at 24 units in the morning, six at 
night, and metformin.  On average, the veteran reported his 
blood sugar to be between 75 and 120 per day.  The veteran 
stated that he had no complications of his diabetes at the 
time of the examination.  The examiner had reviewed the 
claims file, and noted an August 2001 urinalysis report which 
was negative for albuminuria, with a creatinine of 1.4, and 
an A1 hemoglobin of 7.2.  

The veteran was given another VA examination in May 2002.  
The history was virtually the same as the November 2001 
examination, indicating insulin dependence and restriction to 
a 1,922 calorie diabetic diet.  The veteran reported his 
blood sugar levels to be between 53 and 170.  The examiner's 
impression reaffirmed a diagnosis of diabetes mellitus, type 
II, with blood sugar that was not well controlled.  

The most recent VA examination took place in February 2005.  
The examiner noted that the veteran had been watching his 
diet very carefully and had lost 20 pounds.  No hypoglycemic 
reactions or ketoacidosis were noted and he was free from any 
diabetes related cardiovascular, skin, feet, bowel, or 
bladder problems.  Specifically, the Board notes that the 
veteran was found to have no activity restriction because of 
his diabetes.

Diabetes mellitus is rated under Code 7913, which provides a 
20 percent rating for diabetes mellitus requiring insulin and 
a restricted diet, or an oral hypoglycemic agent and a 
restricted diet; a 40 percent rating when insulin, a 
restricted diet, and regulation of activities are required; a 
60 percent when insulin, a restricted diet and regulation of 
activities are required, along with episodes of ketoacidosis 
or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  Compensable complications of diabetes 
are evaluated separately unless they are part of the criteria 
used to support a 100 percent evaluation.  See 38 C.F.R. § 
4.119.  Noncompensable complications are considered part of 
the diabetic process under Code 7913.  See Note 1 to Code 
7913.  (Here, as addressed below, the veteran's complications 
from diabetes include retinopathy and neuropathy of both 
lower extremities.)

The veteran contends that he is restricted in his daily life 
because of his diabetes mellitus.  He has offered evidence of 
a handicapped parking permit to show that he cannot walk 
great distances due to his diabetes.  The Board considers 
these contentions to be more closely related to the veteran's 
bilateral lower extremity neuropathy and will address it 
later in the opinion.  As far as activity regulation as it 
specifically relates to diabetes mellitus, there is no 
medical evidence of record which lists specific activities 
the veteran is unable to perform due to this disease.  Quite 
the contrary, the medical findings of the February 2005 VA 
examination specifically list "no activity restriction" in 
the objective impression.  Based on this, the veteran does 
not met the criteria for the next highest rating (40 percent) 
at any time during the period of time at issue under 
regulatory guidelines.  Accordingly, an initial or staged 
rating in excess of 20 percent is not warranted.  

Left and Right Lower Extremity Neuropathy

The veteran currently is service-connected for right and left 
leg neuropathy, each rated 10 percent.  These ratings were 
established in an October 2002 RO rating decision, each being 
considered a disorder secondary to the veteran's service-
connected diabetes mellitus.  The veteran asserts that his 
right and left leg disorders are more disabling than 
currently evaluated.  

During the veteran's first VA compensation examination for 
diabetes mellitus in November 2001, no neuropathy or any 
other neurological abnormalities were noted.  The first 
indication of peripheral nerve problems comes in the form of 
a February 1999 private medical report.  This report shows 
that the veteran underwent evaluation in his right lower 
extremity and was found to have peripheral neuropathy of the 
mixed type.  A finding of neurological abnormality in both 
lower extremities came from a May 2002 VA general medical 
examination report.  The veteran reported that he had 
experienced numbness and tingling in his feet since 1992.  
The objective neurological impression noted findings of 
diminished sensation in both of his lower legs down to the 
toes, with greater severity in the right leg.  The veteran 
also reported that he experienced pain due to this lower leg 
neurological disorder and that it restricted his ability to 
do exercise walks.  

Clinical records covering the last several years contain 
multiple instances of the veteran reporting pain due to 
neuropathy in both lower extremities.  The Board, in its 
remand of August 2004, ordered a new, comprehensive VA 
examination to determine the current severity of the 
veteran's diabetic neuropathy of the lower extremities.  In 
this examination, conducted in February 2005 after a claims 
file review, the veteran was found to have decreased touch 
and vibratory senses, as well as pain, in a stocking-type 
distribution, in both feet up to the mid-shins.  The 
diagnosis was moderate symmetric polyneuropathy involving 
both feet due to diabetes.  The examiner made reference to a 
previous EMG nerve conduction study, which confirmed that the 
veteran experienced moderate neuropathy. 

Currently, the veteran is rated under Code 8520.  Under this 
provision, mild incomplete paralysis of the sciatic nerve 
warrants a 10 percent disability evaluation; moderate 
incomplete paralysis is rated 20 percent; moderately severe 
incomplete paralysis warrants a 40 percent disability 
evaluation; severe incomplete paralysis with marked muscular 
atrophy is rated 60 percent; and an 80 percent disability 
rating is warranted for complete paralysis, where the foot 
dangles and drops, there is no active movement possible of 
the muscles below the knee, and flexion of the knee is 
weakened or (very rarely) lost.  See 38 C.F.R. § 4.121a, 
Diagnostic Code 8520.

The medical evidence of record shows a low back disability 
with possible nerve involvement, including a July 2003 
medical opinion stating that the veteran experienced severe 
polyneuropathy and that L-5 radiculopathy could not be ruled 
out.  As noted above, a February 1999 private medical report 
includes a notation that the veteran has peripheral 
neuropathy of the mixed type.

The veteran's complaints include bilateral leg pain with 
"tingling" sensory disturbances, and a lack of ability to 
ambulate without assistance.  He indicates that pain 
radiating into his lower extremities is a constant problem 
for him.  He has also stated that he needs to use a cane to 
ambulate and that he experiences a limitation on his ability 
to exercise because of his pain.  In addition, the State of 
Illinois has issued the veteran a handicapped parking permit 
in order to reduce the amount of walking he must do in his 
daily activities.  

In light of the above, the Board finds that a rating under 
Code 8620, covering peripheral neuritis of the sciatic nerve, 
is most appropriate in rating the veteran's lower extremity 
neuropathy.  Neuritis is characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating, and is rated on the scale provided for 
injury of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  (Emphasis added.)  The maximum rating 
which may be assigned for neuritis not characterized by such 
organic changes will be that for moderate, or with sciatic 
nerve involvement, for moderately severe, incomplete 
paralysis.  See 38 C.F.R. § 4.123.

The February 2005 VA neurological examination diagnosed the 
veteran with "moderate symmetric polyneuropathy" in both 
lower extremities.  The RO, in its supplemental statement of 
the case, continued to deny the veteran's claim for an 
increased rating based on an earlier opinion of a private 
physician, which implicated low back pain, a non-service 
connected disability, as the root cause of the veteran's 
neuropathy.  

The Board disagrees with the RO's assessment.  Specifically, 
the February 2005 VA examination states that the veteran's 
moderate neuropathy is due to his diabetes.  As to the level 
of impairment, terms such as "moderate," "severe," and 
"mild" are not defined by the Codes, and the Board notes 
its duty to give meaning to these words in a manner that is 
"equitable and just" rather than applying a mechanical 
formula.  See 38 C.F.R. § 4.6.  The use of terminology such 
as "moderate" by VA examiners and other medical 
professionals, although probative evidence, is not 
necessarily dispositive of an issue as all evidence of record 
must be evaluated in arriving at a decision regarding an 
increased rating.  See 38 C.F.R. §§ 4.2, 4.6.  Despite the 
fact that the moderate characterization is not in and of 
itself dispositive, the diagnosis came after a thorough 
review of the relevant medical evidence in the claims file 
and a neurological examination of the veteran.  The July 2003 
clinical report, which characterized the veteran's neuropathy 
as "severe," was not based on a claims file review and 
evidence of record at that time indicated that the veteran's 
neuropathy was due, in part, to his low back disability.  As 
such, the Board finds the most recent impression of 
"moderate" neuropathy, based on a consideration of the 
relevant historical findings in the record and a thorough 
neurological examination, is the most the most appropriate in 
rating the veteran's disability.  This categorization is most 
closely analogous to a rating of moderate neuritis of the 
sciatic nerve.  Thus, the claim for an increased rating to 
the next highest level of 20 percent for neuropathy of each 
lower extremity is warranted.  As the preponderance of the 
evidence is against a finding of more than overall moderate 
impairment, a rating in excess of 20 percent for either lower 
extremity is not warranted.

Hypertension

The veteran contends that his hypertension constitutes a 
compensable disability.  The Board agrees.  

For VA evaluation purposes, hypertension means that the 
diastolic blood pressure is predominantly (meaning confirmed 
by readings taken two or more times on at least three 
different days) 90mm or greater, or the systolic blood 
pressure is predominantly 160mm or greater.  See 38 C.F.R. § 
4.104, Diagnostic Code 7101, including Note 1.  A 10 percent 
rating is warranted for hypertension when diastolic pressure 
is predominantly 100mm or more, or; systolic pressure is 
predominantly 160mm or more, or; with a history of diastolic 
pressure predominantly 100mm or more which requires 
continuous medication for control; a 20 percent rating is 
warranted for diastolic pressure predominantly 110mm or more, 
or; systolic pressure predominantly 200mm or more; a 40 
percent rating is warranted where diastolic pressure is 
predominantly 120mm or more; and a 60 percent rating is 
warranted where diastolic pressure is predominantly 130mm or 
more.  Id.

The service records do not include any high blood pressure 
readings or diagnosis of hypertension.  The first indication 
of record of hypertension was listed in a December 1986 
clinical report showing two readings of 150mm/110mm and 
140mm/100mm.  Also, March 1988 readings show two findings of 
130mm/104mm and 130mm/100mm.  As to the medical evidence 
relevant to the period of time at issue, the Board finds 
diastolic readings in a January 1999 clinical report and upon 
a March 2001 VA examination were 100mm on both occasions.     

In addition to the two diastolic pressure of 100mm noted 
above, the veteran testified at his July 2006 Travel Board 
hearing that he is on four types of medication to control his 
hypertension.  The Board finds that this is sufficient to 
warrant a 10 percent evaluation.  Specifically, the veteran's 
diastolic blood pressure has been 100 on two occasions in 
recent years and he is currently on anti-hypertensive 
medication.  The evidence does not, however, contain 
predominant readings of systolic pressure at 200mm or 
diastolic readings at 110mm, which would entitle a 20 percent 
or greater evaluation. 

Retinopathy with Prolonged Dark Adaptation and Right Eye 
Macular Edema

In its August 2004 remand, the Board concluded that the RO 
rating decision of January 2004 established the veteran's 
service-connected diabetic retinopathy, with a history of 
prolonged dark adaptation and right eye macular edema, as a 
separately ratable disability, not entitled to compensation.  
The veteran has maintained throughout the appeal process that 
his eye condition is severe enough to warrant a compensable 
evaluation.

The medical evidence shows that in May 2002, the veteran was 
diagnosed with retinopathy and macular edema of the right eye 
with prolonged dark adaptation secondary to diabetes.  At the 
same time as this diagnosis, the veteran's corrected visual 
acuity was found to be 20/40 in the right eye (OD) and 20/20 
in the left eye (OS).  

The most recent evidence of record regarding the veteran's 
eye condition comes from a February 2002 comprehensive VA eye 
examination.  This examination found that diabetic 
retinopathy was not present, but that the veteran's complaint 
of poor light adaption was justified by the objective 
findings of light-near disassociated pupils, more likely than 
not related to diabetes mellitus.  Visual acuity was found to 
be OD 20/30 ph 20/25 and OS 20/30 ph 20/25.  Additionally, 
macula was within normal limits for both OD and OS.  

The particular eye condition experienced by the veteran is 
not specifically listed in the diagnostic codes.  It will 
thus be necessary to look at all potentially applicable 
regulatory provisions to determine what diagnostic code best 
nearly approximates the veteran's eye disability.  See 
38 C.F.R. § 4.20.

The diagnostic codes provide for ratings for retinitis, at 
Code 6006, detached retina, at Code 6008, and localized 
scars, atrophy, or irregularities of the retina, centrally 
located with irregular, duplicated, enlarged, or diminished 
image, at Code 6011.  As there is no medical evidence of such 
diagnoses or complications, a rating under these provisions 
is not appropriate. 

The RO has properly rated veteran's retinopathy and right eye 
macular edema on the basis of loss of visual acuity.  For VA 
purposes, the severity of visual acuity loss is determined by 
applying the criteria set forth in 38 C.F.R. § 4.84a. Under 
these criteria, impairment of central visual acuity is 
evaluated from noncompensable to 100 percent based on the 
degree of the resulting impairment of visual acuity.  See 38 
C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079.  A disability 
rating for visual impairment is based on the best distant 
vision obtainable after the best correction by glasses.  See 
38 C.F.R. § 4.75.  The percentage evaluation will be found 
from Table V by intersecting the horizontal row appropriate 
for the Snellen index for one eye and the vertical column 
appropriate to the Snellen index of the other eye.  See 38 
C.F.R. § 4.83a.

Applying the regulatory guidelines in Table V in a manner 
most favorable to the veteran's claim, the veteran's best 
visual Snellen index score, 20/20, is placed in the vertical 
column and his best other eye finding, 20/30, is placed in 
the horizontal.  A finding of 20/20 or 20/30 does not support 
a compensable disability evaluation.  Even considering the 
veteran's light perception deficiency separately, as allowed 
by Table V, his visual acuity score still does not amount to 
a compensable disability under the applicable rating 
criteria.  In light of the above, the veteran is not entitled 
to a compensable rating for his service-connected eye 
disorder.


Doctrine of Reasonable Doubt

The preponderance of the evidence is against the veteran's 
claims for a rating in excess of 20 percent for diabetes and 
a compensable rating for an eye disorder.  The evidence 
supports initial ratings at the next highest level for 
diabetic neuropathy of each leg and hypertension, but the 
preponderance of the evidence is against a rating in excess 
of 20 percent for either lower extremity or a rating in 
excess of 10 percent for hypertension.  Accordingly, the 
benefit of the doubt doctrine is not for application to this 
part of the veteran's appeal.  38 U.S.C.A. § 5107(b); see 
also, generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Extraschedular Ratings

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's diabetes mellitus, 
left lower extremity neuropathy, right lower extremity 
neuropathy, hypertension or diabetic retinopathy with 
prolonged dark adaptation and right eye macular edema, which 
would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  Therefore, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996). 











ORDER

1.  Entitlement to an initial or staged rating in excess of 
20 percent for diabetes mellitus is denied.

2.  Entitlement to an initial 20 percent rating for left 
lower extremity neuropathy is granted, subject to the laws 
and regulations governing the payment of monetary benefits.

3.  Entitlement to an initial 20 percent rating for right 
lower extremity neuropathy is granted, subject to the laws 
and regulations governing the payment of monetary benefits.

4.  Entitlement to an initial 10 percent rating for 
hypertension is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

5.  Entitlement to an initial or staged compensable rating 
for retinopathy with prolonged dark adaptation and right eye 
macular edema is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


